11/19/2019
            IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT NASHVILLE
                                    October 15, 2019 Session

              WILLIE LEE HUGHES, JR. v. STATE OF TENNESSEE

                  Appeal from the Circuit Court for Williamson County
                      No. CR-170485       Michael Binkley, Judge
                       ___________________________________

                              No. M2019-00248-CCA-R3-PC
                          ___________________________________


A Williamson County jury convicted Petitioner, Willie Lee Hughes, Jr., of aggravated
robbery, for which he received a sentence of twenty-five years’ incarceration.1 Petitioner
filed for post-conviction relief, which was denied following an evidentiary hearing.
Petitioner appeals, asserting that he was denied the effective assistance of counsel based
on trial counsel’s failure to: (1) explore racial bias during jury selection; (2) challenge the
lack of diversity in the venire; (3) advise Petitioner of his right to allocution at
sentencing; and (4) argue on appeal that the trial court erred by failing to declare a
mistrial after being advised of an interaction between jurors and Petitioner’s son.
Following a thorough review, we affirm the judgment of the post-conviction court.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which JOHN
EVERETT WILLIAMS, P.J., and ROBERT H. MONTGOMERY, JR., J., joined.

Vakessha Hood-Schneider, Franklin, Tennessee, for the appellant, Willie Lee Hughes, Jr.

Herbert H. Slatery III, Attorney General and Reporter; Clark B. Thornton, Senior
Assistant Attorney General; Kim R. Helper, District Attorney General; and Mary
Katharine White, Assistant District Attorney General, for the appellee, State of
Tennessee.


        1
          In October 2011, the Williamson County Grand Jury charged Petitioner with one count of
aggravated robbery in case number I-CR105947. Petitioner’s case was scheduled for trial on October 10,
2012, but Petitioner failed to appear. He was later indicted for failure to appear in case number I-
CR126935. Petitioner pled guilty to that charge and received a four-year sentence consecutive to his
twenty-five-year sentence. The claims raised in the instant petition for post-conviction relief, however,
do not relate to Petitioner’s conviction for failure to appear.
                                 OPINION

                 I. Factual and Procedural Background

On direct appeal, this court summarized the evidence at trial as follows:

       [Petitioner’s] aggravated robbery case proceeded to trial in May
2014. The State’s proof at trial established that, at approximately 6:00 a.m.
on August 18, 2011, Maria Jaimes was drinking coffee outside her place of
employment, Brentwood Magic Cleaners, when a black male accosted her
with a large knife. The assailant placed the knife against Ms. Jaimes’s
stomach and demanded that she “give [him] everything” before taking her
iPod, cellular telephone, and handbag. The assailant then ran to a light-
colored Chevrolet Blazer parked in front of a nearby hotel and fled the
scene; a white shirt concealed the vehicle’s license plate. Ms. Jaimes
reported the robbery to her manager, who in turn called the police.

       Brentwood Police Department (“BPD”) Officer Stanley Boyd
responded to the scene and spoke with Ms. Jaimes, who provided a
description of the assailant and his vehicle. Upon learning that the assailant
had stolen Ms. Jaimes’s cellular telephone, Officer Boyd requested that the
cellular carrier “ping” the telephone’s location. The “ping” returned a
location in north Nashville, and Officer Boyd advised officers with the
Metropolitan Nashville Police Department (“Metro”), who responded to the
location.

        Metro Officers Kevin Cooley and Andrew Johnson arrived at the
location at approximately 7:30 a.m., and about 30 minutes later, they
observed a grey Blazer pull into the driveway of 1806 Elizabeth Road. The
officers approached the driver of the vehicle, who identified herself as
Lynne Edmonds. While the officers were speaking with Ms. Edmonds,
[Petitioner] walked out of the house and identified himself to the officers.
[Petitioner] admitted to Officer Cooley that he had been driving the Blazer
earlier that morning. Ms. Edmonds gave officers consent to search the
Blazer, and Officer Johnson discovered a large folding knife in the rear of
the vehicle. At that point, Metro officers contacted BPD detectives and
informed them that “we may have got your guy.”

      Shortly thereafter, BPD Detective James Colvin arrived at the scene
and spoke with [Petitioner]. After Detective Colvin provided [Petitioner]
with his Miranda warnings, [Petitioner] stated that he had been at the
                                    -2-
      Elizabeth Road residence “[a]ll morning” and adamantly denied any
      involvement in the robbery. Eventually, [Petitioner] admitted that someone
      named “K.C.” was driving the Blazer that morning, that K.C. had parked in
      front of the hotel, and that K.C. returned to the Blazer holding a woman’s
      handbag. [Petitioner] insisted that he had never gotten out of the Blazer.

             Detective Colvin attempted to locate K.C. without any success, and
      in his subsequent interview with Ms. Jaimes, she stated that [Petitioner]
      was the only person she saw in the Blazer.

              On August 22, 2011, [Petitioner] requested to speak with Detective
      Colvin at the Brentwood Police Department. Detective Colvin again
      administered Miranda warnings to [Petitioner], and [Petitioner] signed a
      waiver of his rights. Initially, [Petitioner] maintained that the robbery had
      been K.C.’s idea and that he had remained in the Blazer while K.C.
      committed the robbery. Upon further questioning by Detective Colvin,
      [Petitioner] eventually admitted, “It was me, me by myself.” [Petitioner]
      confessed that Ms. Jaimes’s cellular telephone and iPod were at the
      Elizabeth Road residence. Although he was unable to find Ms. Jaimes’s
      handbag, which [Petitioner] stated he had thrown out of the Blazer
      following the robbery, Detective Colvin recovered the telephone and iPod
      from the Elizabeth Road residence and returned the items to Ms. Jaimes.

              With this evidence, the State rested. Following a Momon colloquy,
      [Petitioner] elected not to testify and chose not to present any proof. Based
      on the evidence presented, the jury convicted [Petitioner] as charged of
      aggravated robbery.

             Following a sentencing hearing, the trial court sentenced [Petitioner]
      as a Range III, persistent offender to a term of [twenty-five] years’
      incarceration.

State v. Willie Lee Hughes, Jr., No. M2015-01207-CCA-R3-CD, 2016 WL 6956804, at
*1-2 (Tenn. Crim. App. Nov. 29, 2016), perm. app. denied (Tenn. Feb. 16, 2017). This
court affirmed Petitioner’s judgments of conviction, and the Tennessee Supreme Court
denied further review.

      Thereafter, Petitioner filed a timely pro se petition for post-conviction relief.
Following the appointment of counsel, Petitioner filed an amended petition. At an
evidentiary hearing, Petitioner testified that trial counsel was first appointed as “elbow
counsel” because Petitioner intended to represent himself. However, Petitioner
                                          -3-
eventually asked for trial counsel to fully represent him because Petitioner felt that he
“didn’t have all the legal material [he] needed to represent [him]self[.]” Petitioner stated
that he met with trial counsel “maybe once or twice” before trial. He said that they
discussed trying to get Petitioner’s statement to police suppressed but that they did not
discuss trial strategy. Petitioner agreed that trial counsel discussed with him the evidence
that would be presented at trial and that trial counsel wrote letters to him in response to
Petitioner’s letters.

        Petitioner recalled that, after jury selection, trial counsel approached the trial court
and said that Petitioner “might have an issue not having a black juror to select from.”
Petitioner stated that his trial was not fair because trial counsel did not do anything to
follow up on the issue of the lack of any black jurors in the venire. Petitioner stated that
trial counsel asked questions of the potential jurors and discussed with him which jurors
to strike. Petitioner said that he could not recall how many challenges trial counsel
actually used to strike jurors.

       Petitioner testified that trial counsel failed to make him aware of his right to
allocution before the sentencing hearing. Petitioner stated that, if he had known he could
make an allocution statement, he would have asked the trial court to “have sympathy on
[him] for the fact that [Petitioner] only did what [he] did to try to pay rent[.]” Petitioner
agreed that he told Detective Colvin that his motive behind the robbery had been that he
“had bills to pay[.]” Petitioner acknowledged that the trial court was aware of his
statement to Detective Colvin regarding why he committed the offense, even though he
did not make an allocution statement at sentencing.

        Petitioner testified that trial counsel failed to preserve several issues that should
have been presented on appeal. Petitioner said that trial counsel did not discuss with him
the issues to be raised on appeal even though Petitioner sent trial counsel letters regarding
“things [he] thought [trial counsel] should have raised[.]” Petitioner stated that he was
not given the opportunity to review the appeal before it was filed. He acknowledged that
trial counsel filed a motion for new trial but stated that trial counsel did not raise the same
issues Petitioner mentioned in his letters to trial counsel.

       On cross-examination, Petitioner agreed that he robbed the victim and that she was
able to provide police with a description of a vehicle that Petitioner had borrowed from a
family member. Petitioner further agreed that the family member testified that Petitioner
was driving the vehicle at the time of the offense. Petitioner explained that he eventually
confessed to committing the robbery and that he told police where some of the stolen
items could be found. Petitioner agreed that trial counsel talked with him about the
weapon used in the robbery.

                                             -4-
       Regarding trial counsel’s representation, Petitioner recalled that trial counsel “said
he was going to try to get that weapon suppressed because he [did not] feel like it was a
deadly weapon.” Petitioner acknowledged that, if trial counsel had been able to convince
the jury that the weapon was not a “deadly weapon,” he could have been convicted of a
lesser offense. Petitioner agreed that trial counsel attempted to get his statement to police
suppressed and that trial counsel was successful in having portions of the statement
redacted.

        Petitioner’s girlfriend, Cintrelle Reed-Colbert, testified that she was present for
Petitioner’s trial and that she had an interaction with two male jurors during a break in the
trial. She stated that, as she and Petitioner’s son were going to lunch, they saw two jurors
in the parking lot who could not get their car to start. Ms. Reed-Colbert asked the jurors
if they needed help, and they said, “Yes, we think our car won’t start, we don’t know
what’s wrong with it[.]” Ms. Reed-Colbert replied, “Well, I can give you a jump, and I
have a gallon of water in my car; [it] sounds like it could be the battery.” She explained
that she helped them get their car started and recalled that her conversation with the
jurors was limited to “the battery thing or the spark plugs” and “the jumper cables[.]”
She explained that Petitioner’s son also spoke to the jurors, but she did not know what
they talked about.

       On cross-examination, Ms. Reed-Colbert recalled that she was called to testify
about her interactions with the two male jurors during a break in the trial. She said that
she was asked several questions about their conversation but that she was not asked about
Petitioner’s son’s presence during the interaction with the jurors.

       Detective James Colvin testified that he was the lead detective in the case. He
explained that he testified at Petitioner’s trial and sentencing hearing and that there had
been “an abundance of evidence” against Petitioner. Detective Colvin agreed that he and
two male jurors provided testimony on the last day of trial about “inadvertent juror
contact[.]” He recalled that the testimony was similar to what Ms. Reed-Colbert said
about “someone having car trouble” and that, ultimately, the trial court found that “there
were no concerns” and that nothing had been said about the trial. Regarding the
interaction, Detective Colvin explained:

              I didn’t know what I was walking into; so my interaction in person
       and up close with them was extremely brief, a matter of seconds. I turned
       around, went back to my car, and notified Franklin Police Department there
       was a disabled vehicle in order to alleviate the issues that could be
       occurring at that moment, and I waited in the parking lot for a few minutes
       and then left. [I] never saw anything inappropriate, I never heard anything

                                            -5-
       inappropriate, and I certainly didn’t engage in any more conversation than I
       had to.

       Trial counsel testified that he was initially appointed to represent Petitioner as
advisory counsel but that, eventually, Petitioner asked for trial counsel to fully represent
him. Trial counsel testified that he was prepared to go to trial. He identified letters that
he had written to Petitioner that indicated he sent Petitioner copies of the aggravated
robbery and robbery statutes, as well as a copy of the statute for the intoxication defense.
Trial counsel also provided Petitioner with interview transcripts.

      Trial counsel recalled that he discussed the defense of intoxication with Petitioner.
Regarding the defense strategy, trial counsel stated:

       [T]he defenses that I raised were, number one, that the object was not a
       deadly weapon, as it was . . . a lawn tool. My argument was that it wasn’t
       capable of really puncturing the skin or hurting anybody and, second, that
       [Petitioner] was intoxicated at the time of the incident, as to negate one of
       the mens rea elements of what he was charged with.

        Trial counsel agreed that the proof against Petitioner was strong and included
Petitioner’s confession to the robbery. Trial counsel identified an attorney activity
worksheet that he kept during his representation of Petitioner. He noted that the
worksheet indicated that he reviewed documentation, filed motions, met with Petitioner
at the jail several times, reviewed discovery, and wrote letters to Petitioner. Trial counsel
also identified a trial outline, which he prepared prior to trial. Trial counsel explained
that he asked that the trial court declare the case to be extended and complex, and the
court granted the request.

       Trial counsel recalled an incident that occurred during trial in which Detective
Colvin and one of Petitioner’s family members had “some contact that turned out to be
incidental with some jurors.” Trial counsel explained, “That was explored on the record
during the court, and while it was found that some contact occurred, my recollection is
that there was no evidence that it had influenced anything.” Trial counsel said that he
conducted research after trial on the issue and concluded that

       there had to be evidence that there was some kind of . . . outside force
       brought upon the jury . . . in order to rise to a level of there being an error.
       And here . . . my conclusion was just a mere incidental contact with no
       discussion of the case or anything like that was not enough to warrant
       relief.

                                            -6-
Trial counsel stated that he did not raise the issue of juror misconduct or interference on
appeal because he did not believe it was a viable issue in light of his research.

        Regarding Petitioner’s claim that he failed to challenge the lack of diversity in the
jury venire, trial counsel stated that he checked census records for Williamson County
and found that “given the small minority population” that it was “not an odd occurrence
for there to be very few minority jurors -- potential jurors in a venire[.]” Trial counsel
testified:

              Well, I wanted to see if there was an issue I could raise regarding
       there not being very many possible minority jurors, and my conclusion . . .
       was that there was such a small percentage of the population that’s minority
       and . . . I remember in researching it you had to show some type of
       improper method in summoning the venire in order to prove discrimination,
       and there was just simply no evidence that I knew of in that regard.

       Trial counsel stated that he did not discuss race with potential jurors but that he
would have questioned any juror about racial bias if he had “heard anything when [he]
was questioning them[.]” Trial counsel noted that some of the State’s witnesses,
including the victim, were minorities.

        Trial counsel stated that he did not specifically recall discussing with Petitioner
whether he wanted to make an allocution statement, but trial counsel testified that “it
would be [his] standard practice to talk to a client about whether or not they want to take
the stand or just give an unsworn statement or allocution” at a sentencing hearing. Trial
counsel recalled that he corresponded with Petitioner after trial. Regarding the issues he
raised on appeal, trial counsel stated, “I’ve always proceeded under the understanding
that . . . it’s the client’s decision whether or not to appeal, but as the attorney, I have to
decide what issues are viable[.]”

       Following the hearing, the post-conviction court filed a written order denying the
petition for post-conviction relief. This timely appeal follows.

                                        II. Analysis

        In order to prevail on a petition for post-conviction relief, a petitioner must prove
all factual allegations by clear and convincing evidence. Jaco v. State, 120 S.W.3d 828,
830 (Tenn. 2003). Post-conviction relief cases often present mixed questions of law and
fact. See Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001). Appellate courts are bound
by the post-conviction court’s factual findings unless the evidence preponderates against
such findings. Kendrick v. State, 454 S.W.3d 450, 457 (Tenn. 2015). When reviewing
                                            -7-
the post-conviction court’s factual findings, this court does not reweigh the evidence or
substitute its own inferences for those drawn by the post-conviction court. Id.; Fields, 40
S.W.3d at 456 (citing Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997)). Additionally,
“questions concerning the credibility of the witnesses, the weight and value to be given
their testimony, and the factual issues raised by the evidence are to be resolved by the
[post-conviction court].” Fields, 40 S.W.3d at 456 (citing Henley, 960 S.W.2d at 579);
see also Kendrick, 454 S.W.3d at 457. The post-conviction court’s conclusions of law
and application of the law to factual findings are reviewed de novo with no presumption
of correctness. Kendrick, 454 S.W.3d at 457.

         The right to effective assistance of counsel is safeguarded by the Constitutions of
both the United States and the State of Tennessee. U.S. Const. amend. VI; Tenn. Const.
art. I, § 9. In order to receive post-conviction relief for ineffective assistance of counsel,
a petitioner must prove: (1) that counsel’s performance was deficient; and (2) that the
deficiency prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984);
see State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (stating that the same
standard for ineffective assistance of counsel applies in both federal and Tennessee
cases). Both factors must be proven in order for the court to grant post-conviction relief.
Strickland, 466 U.S. at 687; Henley, 960 S.W.2d at 580; Goad v. State, 938 S.W.2d 363,
370 (Tenn. 1996). Accordingly, if we determine that either factor is not satisfied, there is
no need to consider the other factor. Finch v. State, 226 S.W.3d 307, 316 (Tenn. 2007)
(citing Carpenter v. State, 126 S.W.3d 879, 886 (Tenn. 2004)). Additionally, review of
counsel’s performance “requires that every effort be made to eliminate the distorting
effects of hindsight, to reconstruct the circumstances of counsel’s challenged conduct,
and to evaluate the conduct from counsel’s perspective at the time.” Strickland, 466 U.S.
at 689; see also Henley, 960 S.W.2d at 579. We will not second-guess a reasonable trial
strategy, and we will not grant relief based on a sound, yet ultimately unsuccessful,
tactical decision. Granderson v. State, 197 S.W.3d 782, 790 (Tenn. Crim. App. 2006).

        As to the first prong of the Strickland analysis, “counsel’s performance is effective
if the advice given or the services rendered are within the range of competence demanded
of attorneys in criminal cases.” Henley, 960 S.W.2d at 579 (citing Baxter v. Rose, 523
S.W.2d 930, 936 (Tenn. 1975)); see also Goad, 938 S.W.2d at 369. In order to prove that
counsel was deficient, the petitioner must demonstrate “that counsel’s acts or omissions
were so serious as to fall below an objective standard of reasonableness under prevailing
professional norms.” Goad, 938 S.W.2d at 369 (citing Strickland, 466 U.S. at 688); see
also Baxter, 523 S.W.2d at 936.

       Even if counsel’s performance is deficient, the deficiency must have resulted in
prejudice to the defense. Goad, 938 S.W.2d at 370. Therefore, under the second prong
of the Strickland analysis, the petitioner “must show that there is a reasonable probability
                                            -8-
that, but for counsel’s unprofessional errors, the result of the proceeding would have been
different. A reasonable probability is a probability sufficient to undermine confidence in
the outcome.” Id. (quoting Strickland, 466 U.S. at 694) (internal quotation marks
omitted).

                  A. Failure to explore racial bias during jury selection

        Petitioner asserts that trial counsel rendered ineffective assistance by failing to
explore racial bias during jury selection. Petitioner contends that an “all-white jury” was
selected and that trial counsel made no effort to question the jury regarding racial bias
during voir dire. Citing Pena-Rodriguez v. Colorado, 137 S. Ct. 855 (2017), Petitioner
asserts that trial counsel had a duty to investigate any possible racial bias by asking
questions during voir dire to explore such a topic. He contends that such an omission by
trial counsel “render[ed] the trial process suspicious and unreliable.”

        In Pena-Rodriguez, two jurors told defense counsel, after the discharge of the jury,
that another juror had expressed anti-Hispanic bias against the petitioner and his alibi
witness. Id. at 861. Defense counsel obtained affidavits from the jurors describing a
number of biased statements made by the juror in question, which were submitted to the
trial court. Id. at 861-62. The trial court acknowledged the juror’s apparent bias but,
nonetheless, decided it could not consider the affidavits under Colorado’s “no-
impeachment rule” that prohibited inquiry into statements made by jurors during
deliberations. Id. at 862. The Supreme Court considered whether an exception to the no-
impeachment rule was constitutionally required “when a juror’s statements indicate that
racial animus was a significant motivating factor in his or her finding of guilt.” Id. at
867. The Court noted that racial bias was a “familiar and recurring evil that, if left
unaddressed, would risk systemic injury to the administration of justice.” Id. at 868.
Thus, the Supreme Court held that “where a juror makes a clear statement that indicates
he or she relied on racial stereotypes or animus to convict a criminal, the Sixth
Amendment requires that the no-impeachment rule give way in order to consider the
evidence of the juror’s statement and any resulting denial of the jury trial guarantee.” Id.
at 869.

       In addressing Petitioner’s claim, the post-conviction court stated:

              [Petitioner] also submits [trial counsel] was ineffective for not
       exploring areas of racial bias during voir dire and relies heavily on Pena-
       Rodriguez . . . for the proposition that racial bias must be addressed as a
       constitutional safeguard. The [c]ourt finds that while such a requirement
       was announced in Pena-Rodriguez, it was premised upon a finding that
       “one or more jurors made statements exhibiting overt racial bias that cast
                                            -9-
       serious doubt on the fairness and impartiality of the jury’s deliberations and
       resulting verdict.” Id. at 869. This prerequisite is at odds with the facts of
       the case at bar wherein there is no indication any jurors made overt racial
       remarks or exhibited improper racial behavior. Therefore, the [c]ourt does
       not find [trial counsel] was deficient for not questioning jurors about any
       racial bias.

        The record does not preponderate against the post-conviction court’s finding that
there was no indication any jurors made overt racial remarks or exhibited improper racial
behavior. Trial counsel testified that, although he did not discuss race with potential
jurors, he would have questioned any juror about racial bias if he had heard anything
indicating a possible bias during his questioning. Moreover, Petitioner presented no
proof at the evidentiary hearing that racial animus was a significant motivating factor in
one or more jurors’ finding of guilt. Petitioner contends that trial counsel had a duty to
explicitly ask about racial bias during voir dire based on Pena-Rodriguez. We disagree;
Pena-Rodriguez does not mandate such an inquiry by trial counsel. In Pena-Rodriguez,
the Court specifically noted “the dilemma faced by trial court judges and counsel in
deciding whether to explore potential racial bias at voir dire.” Id. (citing Rosales-Lopez
v. United States, 451 U.S. 182 (1981); Ristaino v. Ross, 424 U.S. 589 (1976)). The Court
explained that “[g]eneric questions about juror impartiality may not expose specific
attitudes or biases that can poison jury deliberations. Yet more pointed questions ‘could
well exacerbate whatever prejudice might exist without substantially aiding in exposing
it.’” Id. (quoting Rosales-Lopez, 451 U.S. at 195 (Rehnquist, J., concurring in result)).

       Petitioner has failed to establish deficient performance and resulting prejudice
under Strickland, based on trial counsel’s failure to explore racial bias during jury
selection. He is not entitled to relief.

                 B. Failure to challenge the lack of diversity in the venire

        Petitioner also argues that he was denied the effective assistance of counsel based
on trial counsel’s failure to challenge the makeup of the jury venire. He contends that
trial counsel should have examined whether African Americans had been systematically
excluded from the jury selection process in Williamson County.

       In addressing this issue, the post-conviction court found:

              At the post-conviction hearing, [trial counsel] stated he did not
       challenge the lack of diversity in the jury venire based on the census
       records in Williamson County showing a relatively small minority

                                           - 10 -
       population. Therefore, [trial counsel] did not believe it was an odd
       occurrence for there to be very few minority jurors in a given venire.

              ....

              [Petitioner] has failed to meet his burden and show the fair-cross-
       section-requirement of the Sixth Amendment of the United States
       Constitution has been violated by any systematic exclusion of a minority
       group.    To the contrary, the [c]ourt takes judicial notice of the
       overwhelmingly large number of Caucasian individuals residing in
       Williamson County, Tennessee. The United States Census Bureau shows
       that 84.8 percent of persons residing in Williamson County are of a
       Caucasian origin; 4.5 percent are black; 0.3 percent is American Indian and
       Alaskan Native; 0.1 percent is Native Hawaiian; 1.7 percent is two or more
       races; and 4.8 percent are Hispanic or Latino.

               The [c]ourt finds any underrepresentation of a minority presence in
       [Petitioner’s] trial was not due to a systematic exclusion of any given
       group, but instead was the result of the actual makeup of the Williamson
       County community which was fairly represented to [Petitioner] during voir
       dire.

       In this case, trial counsel testified that he researched the issue by checking census
records for Williamson County. He stated that, “given the small minority population,” it
was “not an odd occurrence for there to be very few minority jurors -- potential jurors in
a venire[.]” Trial counsel testified that he found no evidence that African Americans had
been systematically excluded from the jury selection process in Williamson County, and
Petitioner presented no evidence to the contrary at the post-conviction hearing. Thus,
Petitioner has failed to establish deficient performance and prejudice under Strickland.
He is not entitled to relief based on this claim.

                  C. Failure to advise Petitioner of his right to allocution

       Petitioner contends that he was denied the effective assistance of counsel based on
trial counsel’s failure to advise him that he could make an allocution statement at
sentencing. Petitioner asserts that “he was prejudiced by this lost opportunity” and
claims that he would have been able to “persuade the court to give him a more favorable
sentence[.]”

       Regarding this claim, the post-conviction court found:

                                            - 11 -
               [Trial counsel] could not recall whether he specifically discussed
       one’s right to allocution with [Petitioner]. However, [trial counsel] stated it
       was his standard practice to talk to a client about whether or not they
       wanted to take the stand or just give an unsworn statement or allocution. In
       any event, even if [Petitioner] was not aware of his right to allocution and
       [trial counsel] was deficient in this respect, there is ample evidence that
       such an oversight would not be prejudicial to [Petitioner] whose statement
       of allocution would be that “he committed the robbery to pay rent.” This
       would not have changed the outcome of [Petitioner’s] ultimate sentence.

        Here, the record does not preponderate against post-conviction court’s finding that
Petitioner’s proposed allocution statement would not have affected Petitioner’s sentence.
Petitioner testified that, if he had known that he could make an allocution statement, he
would have told the trial court that he only committed the offense in order to pay his rent.
However, Petitioner agreed that he told Detective Colvin that his motive behind the
robbery had been that he “had bills to pay[.]” Petitioner also acknowledged that, at the
time of sentencing, the trial court was aware of his statement to Detective Colvin
regarding why he committed the offense. Thus, the record does not preponderate against
post-conviction court’s finding that Petitioner’s proposed allocution statement would not
have affected Petitioner’s sentence. Petitioner has failed to establish any prejudice
resulting from trial counsel’s alleged failure to inform Petitioner of his right to allocution.
He is not entitled to relief based on this issue.

         D. Failure to argue on appeal the trial court’s failure to declare a mistrial

        Lastly, Petitioner contends that he was denied the effective assistance of counsel
based on trial counsel’s failure to present on direct appeal Petitioner’s argument that the
trial court erred by failing to declare a mistrial after being advised of an interaction
between jurors, Ms. Reed-Colbert, and Petitioner’s son. Petitioner argues that, had trial
counsel pursued this issue on appeal, “the argument would have been successful.”

       A defendant has a right to effective representation both at trial and on direct
appeal. Campbell v. State, 904 S.W.2d 594, 596 (Tenn. 1995) (citing Evitts v. Lucey, 469
U.S. 387 (1985)). The test for ineffective assistance of counsel is the same for both trial
and appellate counsel, under the Strickland standard set forth above. Id. That is, a
petitioner alleging ineffective assistance of appellate counsel must prove both that
appellate counsel was deficient in failing to adequately pursue or preserve a particular
issue on appeal and that, absent counsel’s deficient performance, there was a reasonable
probability that the issue “would have affected the result of the appeal.” Id. at 597; see
also Carpenter, 126 S.W.3d at 886-88.

                                            - 12 -
       Regarding claims of ineffective assistance by appellate counsel, our supreme court
has provided:

              Appellate counsel are not constitutionally required to raise every
       conceivable issue on appeal. Indeed, experienced advocates have long
       emphasized the importance of winnowing out weaker arguments on appeal
       and focusing on one central issue if possible, or at most a few key issues.

              The determination of which issues to raise on appeal is generally
       within appellate counsel’s sound discretion. Therefore, appellate counsel’s
       professional judgment with regard to which issues will best serve the
       appellant on appeal should be given considerable deference.

Carpenter, 126 S.W.3d at 887 (internal quotation marks and citations omitted).

        When a petitioner alleges that counsel was deficient for failing to raise an issue on
direct appeal, the reviewing court must determine the merits of that issue. Id.
“Obviously, if an issue has no merit or is weak, then appellate counsel’s performance will
not be deficient if counsel fails to raise it.” Id. Further, when an omitted issue is without
merit, the petitioner suffers no prejudice from appellate counsel’s failure to raise the issue
on appeal and cannot prevail on an ineffective assistance of counsel claim. Id. at 887-88.
Appellate counsel’s professional judgment is entitled to considerable deference with
regard to which issues best served the petitioner on appeal. Id. at 887.

        The post-conviction court found no deficient performance based on trial counsel’s
failure to raise on appeal the trial court’s failure to declare a mistrial following the
interaction between the two jurors, Ms. Reed-Colbert, and Petitioner’s son. In rejecting
this claim, the post-conviction court found:

              [Trial counsel] testified at the [p]ost-[c]onviction hearing on
       November 19, 2018 that while some incidental contact did occur between
       Detective Colvin, [Petitioner’s] son, Ms. [Reed-]Colbert, and two jurors,
       there was no evidence there was a discussion of the case which would have
       been prejudicial to [Petitioner] and influenced the outcome of his trial. As
       a basis for this conclusion, [trial counsel] recounted the examination by this
       [c]ourt of the jurors and other individuals who were said to have had a
       conversation in the parking garage of the courthouse as follows:

              Q. And we did have testimony about that from certain
              individuals; is that correct?

                                            - 13 -
             A. We did. My recollection is that the [c]ourt was very
             thorough in questioning the jurors and others involved to see
             if there was anything going on, and my recollection is that
             based upon those questions, there was no evidence of that
             being the case.

              In addition, while Ms. [Reed-]Colbert stated to have been present
      during the conversation between [Petitioner’s] son and the individual
      jurors, she was unable to recount the subject matter of the conversation and
      whether it involved any extraneous prejudicial information.

      ....

              [T]he [c]ourt recognizes [Petitioner] has failed to produce admissible
      evidence showing the jury was exposed to extraneous prejudicial
      information or subjected to an improper influence. It is clear the jurors
      involved in the conversation testified as witnesses concerning their conduct,
      and this [c]ourt determined they did not pose a threat to the impartiality of
      the jury as a whole. Indeed, there has been no evidence whatsoever
      showing the trial of [Petitioner] was discussed at any length between the
      jurors. The [c]ourt also finds the testimony of Detective Colvin credible for
      this [c]ourt’s determination that a juror did not get in a car with Detective
      Colvin or share any familial relation. Therefore, [Petitioner] has failed to
      prove his factual allegations of impermissible jury contact by clear and
      convincing evidence. [Trial counsel] was not ineffective for failing to raise
      this issue given the lack of factual predicate for such a contention.

        “A party challenging the validity of a verdict must produce admissible evidence to
make an initial showing that the jury was exposed to extraneous prejudicial information
or subjected to an improper outside influence.” State v. Adams, 405 S.W.3d 641, 651
(Tenn. 2013). “Extraneous prejudicial information” encompasses “the form of either fact
or opinion that was not admitted into evidence but nevertheless bears on a fact at issue in
the case,” and improper outside influence is considered “any unauthorized ‘private
communication, contact, or tampering directly or indirectly, with a juror during a trial
about the matter pending before the jury.’” Id. at 650-51 (quoting Remmer v. United
States, 347 U.S. 227, 229 (1954)). “[W]hen it has been shown that a juror was exposed
to extraneous prejudicial information or subjected to improper influence, a rebuttable
presumption of prejudice arises, and the burden shifts to the State to explain the conduct
or demonstrate that it was harmless.” Walsh v. State, 166 S.W.3d 641, 647 (Tenn. 2005)
(citing State v. Blackwell, 664 S.W.2d 686, 689 (Tenn. 1984)).

                                          - 14 -
        Here, the record shows that the trial court conducted a hearing on the issue and
found no improper outside influence. Ms. Reed-Colbert testified that she had an
interaction with two male jurors during a break in the trial. She explained that she helped
them get their car started and recalled that her conversation with the jurors was limited to
“the battery thing or the spark plugs . . . the jumper cables[.]” She explained that
Petitioner’s son also spoke to the jurors, but she did not know what they talked about.
Detective Colvin agreed that he and two male jurors provided testimony on the last day
of trial about “inadvertent juror contact[.]” He recalled that the trial court found that
“there were no concerns” and that nothing had been said about the trial during the
interaction with the jurors.

        Trial counsel testified, “That was explored on the record during the court, and
while it was found that some contact occurred, my recollection is that there was no
evidence that it had influenced anything.” Trial counsel said that he conducted research
after trial on the issue and concluded that

       there had to be evidence that there was some kind of . . . outside force
       brought upon the jury . . . in order to rise to a level of there being an error.
       And here . . . my conclusion was just a mere incidental contact with no
       discussion of the case or anything like that was not enough to warrant
       relief.

       Petitioner has failed to produce any evidence that the incidental contact threatened
the impartiality of the jury. Accordingly, he has not established that counsel was
deficient in failing to pursue this issue on appeal. Campbell, 904 S.W.2d at 597.
Petitioner is not entitled to relief on this claim.

                                      III. Conclusion

       For the aforementioned reasons, the judgment of the circuit court is affirmed.



                                               ____________________________________
                                               ROBERT L. HOLLOWAY, JR., JUDGE




                                            - 15 -